Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the wellbore" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 17. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolman et al. (U.S. 2016/0040520A1).
Regarding claim 1, Tolman et al. disclose a selective untethered drone string (700, fig. 7 and refer to para 0107 and 0202) for downhole delivery (refer to abstract) of a wellbore tool (600, fig. 6), comprising: 
a first untethered drone (750’), wherein the first untethered drone (750’) includes a selective (para 0203: the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals) detonator (716, see fig. 8, para 0226 and 0228, examiner notes that even though fig. 8 shows only one untethered drone 750, but both 750’ and 750’’ shown in fig. 7 will each have its own detonator 716 activated separately based on separate activation signals as stated in para 0203) and a control circuit (controller 730 will have a circuit) programmed (refer to para 0208) for controlling selective detonation of a plurality of selective detonators (716; as explained above, para 0203 states that the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals, and since each of 750’ and 750’’ has its own detonator 716, control circuit 730 is programmed for controlling selective detonation of detonators 716 in each of 750’ and 750’’), and the selective detonator (716) of the first untethered drone (750’) is in electrical communication (via power supply 735) with the control circuit (730; refer to para 0209); and, 
a second untethered drone (750’’) connected to the first untethered drone (750’, see fig. 7), wherein the second untethered drone (705’’) includes a selective detonator (716, see fig. 8, para 0226 and 0228, examiner notes that even though fig. 8 shows only one untethered drone 750, but both 750’ and 750’’ shown in fig. 7 will each have its own detonator 716 activated separately based on separate activation signals as stated in para 0203) in electrical communication with the control circuit (730, see fig. 7), wherein the control circuit (730) is configured for transmitting a selective sequence signal (para 0203: the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals sent by controller 730, para 0208) to at least one of the selective detonator (716) of the second untethered drone (750’’) and the selective detonator (716) of the first untethered drone (750’).  
Regarding claim 7, Tolman et al. disclose wherein the control circuit (730) is programmed (refer to para 0208) to transmit the respective selective sequence signals (para 0203 states that the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals, and since each of 750’ and 750’’ has its own detonator 716, control circuit 730 is programmed for controlling selective detonation of detonators 716 in each of 750’ and 750’’) when the selective untethered drone string (700) reaches a pre-determined condition (para 0253: pre-programmed depth) including a depth within the wellbore (para 0253).
Regarding claim 11, Tolman et al. disclose wherein each of the first untethered drone (750’) and the second untethered drone (750’’) includes at least one shaped charge (712, see fig. 8), and the first untethered drone (750’) and the second untethered drone (750’’) are formed at least in part from a material that will substantially disintegrate upon detonating their respective shaped charge (refer to para 0204).  
Regarding claim 17, Tolman et al. disclose a method for downhole delivery of a wellbore tool using a selective untethered drone string (700, fig. 7 and refer to para 0107 and 0202), comprising: programming (refer to para 0208) a control circuit (controller 730 will have a circuit) of the selective untethered drone string (700) at a surface of the wellbore before the selective untethered drone string is deployed into the wellbore (para 0253: “pre-programmed” the programming of the controller has be at surface as it is untethered. It will not be dropped into the wellbore before it is programmed), wherein programming the control circuit (730) includes teaching (programming the control circuit 730 is a teaching step) the control circuit (730) a selective sequence signal for each of a plurality of selective detonators (refer to para 0203), wherein the selective untethered drone string (700) includes a first untethered drone (750’) including a selective (para 0203: the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals) detonator (716, see fig. 8, para 0226 and 0228, examiner notes that even though fig. 8 shows only one untethered drone 750, but both 750’ and 750’’ shown in fig. 7 will each have its own detonator 716 activated separately based on separate activation signals as stated in para 0203) and the control circuit (730, see fig. 7), wherein the selective detonator (716) of the first untethered drone (750’) is in electrical communication (via power supply 735) with the control circuit (730; refer to para 0209), and the first untethered drone (750’) further includes a shaped charge (712; para 0228), 
a second untethered drone (750’’) connected to the first untethered drone (750’ see fig. 7), wherein the second untethered drone (750’’) includes a selective detonator (716, see fig. 8, para 0226 and 0228, examiner notes that even though fig. 8 shows only one untethered drone 750, but both 750’ and 750’’ shown in fig. 7 will each have its own detonator 716 activated separately based on separate activation signals as stated in para 0203) in electrical communication (via 735) with the control circuit (730), and a shaped charge (712); 
deploying the selective untethered drone string (700) into the wellbore (600, fig. 6); transmitting a first selective sequence signal from the control circuit (730) to the selective detonator (716; para 0203 states that the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals, and since each of 750’ and 750’’ has its own detonator 716, control circuit 730 is programmed for controlling selective detonation of detonators 716 in each of 750’ and 750’’) of the second untethered drone (750’’) and detonating the selective detonator (716) and the shaped charge (712) of the second untethered drone (750’’) when the selective untethered drone string (700) reaches a first pre-determined condition (para 0253: pre-programmed depth); and 
transmitting a second selective sequence signal (para 0203) from the control circuit (730) to the selective detonator (716) of the first untethered drone (750’) and detonating the selective detonator (716) and the shaped 7charge (712) of the first untethered drone (750’) when the selective untethered drone string (700) reaches the first pre-determined condition or a second pre-determined condition (para 0253: pre-programmed depth).  
Regarding claim 19, Tolman et al. disclose wherein the step of transmitting the first selective sequence signal from the control circuit to the selective detonator of the second untethered drone is performed before the step of transmitting the second selective sequence signal from the control circuit to the selective detonator of the first untethered drone (para 0203: the control circuit 730 has the ability to fire separate sets of charges in response to separate activation signals. These signals will have to be fired one at a time. Looking at the arrangement of fig. 7 where the second untethered drone 750’’ is first connected to the control circuit 730 before the first untethered drone 750’, it implies that the first selective sequence signal from the control circuit 730 to the selective detonator 716 of the second untethered drone 750’’ is performed before the step of transmitting the second selective sequence signal from the control circuit to the selective detonator 716 of the first untethered drone 750’). 
Regarding claim 20, Tolman et al. disclose wherein one or both of the first pre-determined condition and the second pre-determined condition includes a depth within the wellbore (para 0253: a pre-programmed depth).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. 2016/0040520A1), in view of Black et al. (U.S. 2012/0247771A1).
Regarding claim 2, Tolman et al. disclose the electrical signal includes the selective sequence signal (para 0203: the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals sent by controller 730, para 0208) for the selective detonator (716) of the second untethered drone (750’’).  
However, Tolman et al. is silent to the first untethered drone includes a conductive line configured for relaying an electrical signal from the control circuit along a length of the first untethered drone, wherein the selective detonator of the second untethered drone is in electrical communication with the conductive line either directly or through one or more electrical connectors.
Black et al. teach a perforating gun string (see fig. 10) comprising a first gun (14a) and a second gun (14b), wherein the first gun (14a) includes a conductive line (18, 22, see fig. 4) configured for relaying an electrical signal (refer to para 0025) from a control circuit (30) along a length of the first gun (14a), wherein a detonator (28) of the second gun (14b) is in electrical communication with the conductive line (18, 22) either directly (see fig. 4) or through one or more electrical connectors (24, 32; see fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second untethered drone of Tolman et al. to have the first untethered drone include a conductive line configured for relaying an electrical signal from the control circuit along a length of the first untethered drone, wherein the selective detonator of the second untethered drone is in electrical communication with the conductive line either directly or through one or more electrical connectors, as taught by Black et al., for the purpose of transferring electrical signals across the untethered drone string for actuating the first and second untethered drone. 	
Regarding claim 3, the combination of Tolman et al. and Black et al. teach all the features of this claim as applied to claim 2 above; Black et al. further teach a connector (66) positioned between the first gun (14a) and the second gun (14b, see fig, 10) and including an electrical connector (68, fig. 7), wherein the first gun (14a) is connected to the connector (66) at a downstream end of the first gun (14a; the gun string seen in fig. 10 is extended vertically in a wellbore, therefore, the first gun 14a is connected to the connector 66 at a downstream end of the first gun 14a), the conductive line (18, 22) is in electrical communication with the electrical connector (68) of the connector (66, fig. 10), and the control circuit (30, see fig. 7) is in electrical communication with the electrical connector (68) of the connector (66) via the conductive line (22), 3the second dun (14b) is connected to the connector (66) at an upstream end of the second gun (14b, see fig. 1), and the detonator (28) of the second gun (14b) is in electrical communication with the electrical connector (68) of the connector (66), and the second gun (14b) is connected to the first gun (14a) via the connector (66, see fig. 10), and the detonator (28) of the second gun (14b) is in electrical communication with the control circuit (30) via the electrical connector (68) of the connector (66) and the conductive line (18, 22).  
Regarding claim 6, the combination of Tolman et al. and Black et al. teach all the features of this claim as applied to claim 2 above; Tolman et al. further disclose a conductive detonating cord (refer to para 0231) includes the conductive line (refer to para 0231). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. 2016/0040520A1), in view of Schultz et al. (U.S. 10927650B2).
Regarding claim 9, Tolman et al. disclose wherein the untethered drone string (see fig. 7) includes a single power source (735; refer to para 0209) for providing power to each of the first untethered drone (750’) and the second untethered drone (750’’).  
However, Tolman et al. fail to teach the first untethered drone including the single power source. 
Schultz et al. teach an untethered drone (22, fig. 2) including a power source (58; refer to col. 7 lines 37-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the single power source of Tolman et al. such that the first untethered drone includes the single power source, as taught by Schultz et al. for the predictable result of suppling power to the first and second untethered drone. 
Regarding claim 10, Tolman et al. disclose wherein the single power source is a battery (refer to para 0209).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. 2016/0040520A1), in view Myers, JR. et al. (U.S. 2007/0119327A1).
Regarding claim 12, Tolman et al. disclose a selective untethered drone string (700, fig. 7 and refer to para 0107 and 0202), comprising: a first untethered drone (750’) connected to a second untethered drone (750’’), the first untethered drone (750’) and the second untethered drone (750’’) respectively including a body portion (outer surface of 750’ and 750’’); 
a selective (para 0203: the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals) detonator (716, see fig. 8, para 0226 and 0228, examiner notes that even though fig. 8 shows only one untethered drone 750, but both 750’ and 750’’ shown in fig. 7 will each have its own detonator 716 activated separately based on separate activation signals as stated in para 0203) and optionally, a detonating cord (refer to para 0231:the electrical signals generates resistive heat, which cause a detonating cord to burn) coupled to the selective detonator (716); and a plurality of shaped charges (712, see fig. 8 and refer to para 0228), 
wherein the first untethered drone (750’) includes a control circuit (controller 730 will have a circuit) programmed (refer to para 0208) for controlling selective detonation of a plurality of selective detonators (716; as explained above, para 0203 states that the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals, and since each of 750’ and 750’’ has its own detonator 716, control circuit 730 is programmed for controlling selective detonation of detonators 716 in each of 750’ and 750’’), and the selective detonator (716) of the first untethered drone (750’) is in electrical communication (via power supply 735) with the control circuit (730; refer to para 0209); 
the selective detonator (716) of the second untethered drone (750’’) is in electrical communication with the control circuit (730), and the control circuit (730) is configured for transmitting a selective sequence signal (para 0203: the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals sent by controller 730, para 0208) to the selective detonator (716) of each of the second untethered drone (750’’) and the first untethered drone (750’), and the selective sequence signal (para 0203) for the selective detonator (716) of the second untethered drone (750’) is different than the selective sequence signal for the selective detonator of the first untethered drone (refer to para 0203: separate activation signals). 
However, Tolman et al. is silent to the shaped charge received in apertures in the body portion, wherein the shaped charge apertures are respectively positioned adjacent to at least one of the detonator and the detonating cord within an interior of the body portion.
Myers, JR. et al. teach a perforating gun (8, fig. 2) comprising shaped charge (assembly of 23, fig. 1) received in apertures (44, 17) in a body portion (16), wherein the shaped charge apertures (44, 17) are respectively positioned adjacent to at a detonating cord (34) within an interior of the body portion (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified body portion of the untethered drone of Tolman et al. to have the shaped charge received in apertures in the body portion, wherein the shaped charge apertures are respectively positioned adjacent to at least one of the detonator and the detonating cord within an interior of the body portion, as taught by Myers, JR. et al., for the purpose of securely holding the shaped charges in the body portion when the string is lowered in the wellbore. 	
Regarding claim 13, the combination of Tolman et al. and Myers, JR. et al. teach all the features of this claim as applied to claim 12 above; Myers, JR. et al. further teach wherein each shaped charge aperture (44, 17) includes an internal thread (49) and each shaped charge (23) includes a back wall protrusion (14) comprising a plurality of external threads threadingly (50) connected to the internal threads (49) of the shaped charge aperture for securing the shaped charge in the shaped charge aperture (see fig. 1 and refer to para 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body portion of the untethered drone of Tolman et al. to have each shaped charge aperture includes an internal thread and each shaped charge includes a back wall protrusion comprising a plurality of external threads threadingly connected to the internal threads of the shaped charge aperture, as taught by Myers, JR. et al. for securing the shaped charge in the shaped charge aperture when the string is lowered in the wellbore. 
Regarding claim 14, the combination of Tolman et al. and Myers, JR. et al. teach all the features of this claim as applied to claim 12 above; Myers, JR. et al. further teach wherein at least one shaped charge aperture (44, 17)  is in open communication (see opening in 12) with a hollow portion (portion of 16 holding 34) of the interior of the body portion in which the detonating cord (34) is positioned (see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaped charge aperture of Tolman et al. to have the shaped charge aperture in open communication  with a hollow portion of the interior of the body portion in which the detonating cord, as taught by Myers, JR. et al. for efficiently igniting the explosives within the shape charge. 
Regarding claim 15, the combination of Tolman et al. and Myers, JR. et al. teach all the features of this claim as applied to claim 12 above; Tolman et al. further disclose wherein the control circuit (730) is programmed (refer to para 0208) to transmit the respective selective sequence signals when the selective untethered drone string reaches a pre-determined condition including a depth within the wellbore (para 0253: a pre-programmed depth). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. 2016/0040520A1), in view Myers, JR. et al. (U.S. 2007/0119327A1) as applied to claim 12 above, and further in view of Black et al. (U.S. 2012/0247771A1).
Regarding claim 16, the combination of Tolman et al. and Myers, JR. et al. teach all the features of this claim as applied to claim 12 above; Tolman et al. further disclose the electrical signal includes the selective sequence signal (para 0203: the two separate perforating guns 750’ and 750’’ fire separate sets of charges in response to separate activation signals sent by controller 730, para 0208) for the selective detonator (716) of the second untethered drone (750’’).  
However, the combination of Tolman et al. and Myers, JR. et al. is silent to the first untethered drone includes a conductive line configured for relaying an electrical signal from the control circuit along a length of the first untethered drone, wherein the selective detonator of the second untethered drone is in electrical communication with the conductive line either directly or through one or more electrical connectors
Black et al. teach a perforating gun string (see fig. 10) comprising a first gun (14a) and a second gun (14b), wherein the first gun (14a) includes a conductive line (18, 22, see fig. 4) configured for relaying an electrical signal (refer to para 0025) from a control circuit (30) along a length of the first gun (14a), wherein a detonator (28) of the second gun (14b) is in electrical communication with the conductive line (18, 22) either directly (see fig. 4) or through one or more electrical connectors (24, 32; see fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second untethered drone of Tolman et al. to have the first untethered drone include a conductive line configured for relaying an electrical signal from the control circuit along a length of the first untethered drone, wherein the selective detonator of the second untethered drone is in electrical communication with the conductive line either directly or through one or more electrical connectors, as taught by Black et al., for the purpose of transferring electrical signals across the untethered drone string for actuating the first and second untethered drone. 	
Allowable Subject Matter
Claims 4-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/           Examiner, Art Unit 3672